internal_revenue_service number release date index number --------------------------------------------- ---------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ----------------- telephone number -------------------- refer reply to cc it a plr-149169-11 date date legend taxpayers taxpayers’ ids -------------------------------------------- ---------------------------------------------------- ------------------------------------------------- taxable_year ------- month month ----------------------------- ------------------ cpa -------------------------------- dear -------------------------------- this letter responds to your letter dated date requesting an extension of time to make an election under sec_172 of the internal_revenue_code in particular you are requesting that additional time be granted to make the election under sec_301_9100-3 of the income_tax regulations we rely on the facts and conditions set forth in your submissions dated date and date your business consists of constructing houses and condominiums developing land and engaging in other activities relating to real_estate the real_estate business because of adverse changes in the real_estate market you incurred substantial losses attributable to the real_estate business which caused you to incur a net_operating_loss nol in taxable_year for several years a management company provided daily accounting services for the real_estate business however the downturn in the real_estate market resulted in adverse effects on your cash_flow this eventually caused the personnel who worked for the management company to either quit or be laid off at the end of month as a plr-149169-11 necessary step in preparing your income_tax returns for taxable_year you hired an outside firm to provide bookkeeping services pertaining to the records of the real_estate business the bookkeeping firm prepared a trial balance for use in preparing your federal_income_tax return for taxable_year your submission does not indicate whether this was a working trial balance or a final trial balance however in any event your federal_income_tax return for taxable_year was not prepared and filed by the due_date of the return you sought tax_advice from cpa regarding the filing of your federal_income_tax return for taxable_year cpa advised you not to file a tax_return with estimated figures for taxable_year by the due_date for that return because since there were losses no penalties would be imposed finally in month all the necessary work was done to prepare your federal_income_tax return for taxable_year and in that month you filed the return the return was prepared by cpa however because the return was filed late it was filed after the due_date for making an election to carry back the nol either or taxable years under sec_172 you have asked us to grant you an extension of time to make a sec_172 election pursuant to sec_301_9100-3 primarily on the grounds that you failed to make a timely election due to reasonable reliance on a professional tax advisor cpa who failed to properly advise you sec_172 allows a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 provides that an nol for any taxable_year generally must be carried back to each of the years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back its applicable nol to or years preceding the taxable_year of the applicable nol sec_172 provides that the applicable nol means the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 is required to be made in a manner prescribed by the secretary and must be made by the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in sec_301_9100-1 through provide the standards the commissioner of internal revenue uses to determine whether to grant an extension of time to make statutory and regulatory elections sec_301_9100-1 defines a a statutory election as an election whose due_date is prescribed by statute and b a regulatory election as an election whose due plr-149169-11 date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides a taxpayer with an automatic_extension of months from the due_date of a timely filed return excluding extensions provided the taxpayer takes corrective action within that 6-month period under sec_301_9100-2 a taxpayer cannot extend the due_date of a statutory election beyond the extended due_date of the return on which the election should have been made sec_301_9100-3 provides the standard the commissioner of internal revenue uses to determine whether to grant an extension of time to make regulatory elections because the due_date for an election under sec_172 is expressly prescribed by the statutory provision the election is by definition a statutory election within the meaning of sec_301_9100-1 revproc_2009_52 2009_2_cb_744 specifies the manner in which an election under sec_172 must be made however the revenue_procedure does not dictate the due_date for the election but simply restates the statutory due_date with reference to sec_172 the mere incorporation of a statutory due_date in a revenue_procedure does not change a statutory election into a regulatory election as a statutory election sec_301_9100-2 applies to determine relief for late elections under sec_172 under sec_301_9100-2 taxpayers would need to take corrective action within months after the unextended due_date for filing their return for the taxpayer’s last taxable_year beginning in while the service has authority under sec_301_9100-3 to grant relief in the case of a regulatory election sec_301_9100-3 does not apply in the case of a statutory election accordingly the service does not have authority under sec_301_9100-3 to grant an extension to the statutory election as set forth in sec_172 under the given facts information and representations sec_301_9100-3 relief is not available in you disclaimers except as provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling plr-149169-11 this ruling is directed only to the taxpayers who requested it sec_6110 k provides that it may not be cited as precedent pursuant to the power_of_attorney submitted by you a copy of this letter will be sent to your authorized representatives sincerely william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
